                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                  No. 5:17-CR-118-D

UNITED STATES OF AMERICA                )
                                        )
             v.                         )       ORDER TO SEAL
                                        )
COREY MICHAEL EDWARDS,                  )
                                        )
             Defendant.                 )



      For good cause having been shown upon the United States' Motion to Seal, it

is hereby ORDERED that the Defendant's Medical Records be filed under seal.

      This   1 {p             ~t
                    day of ,_j'         , 2021.




                                       United States District Judge




                                            1


       Case 5:17-cr-00118-D Document 110 Filed 07/26/21 Page 1 of 1
